Blandkord, Justice
Upon the trial of this case,, the court was requested by-counsel for plaintiffs in error, who were defendants in the case, to charge the jury, “ The granting of permission to Masters, to make repairs or improvements in the supply pipe for Dickerson, was lawful and innocent in itself, and cast no obligation on the. city to superintend and look after said work, to see that it was properly done; and if said work was m fact carelessly and negligently done, then the city would not be liable for damages, unless notice of the condition of the street was brought home to the city, either actually or constructively,” which request the court refused to give in charge to the jury, and this is the main ground of error assigned here.
We think the court did right to refuse this request.. The fact that the city authorized and gave express permission to Masters to open a ditch across a street in the city, to connect the water pipes of a private person with water works belonging to the city, was in effect opening the ditch by the city itself. It was the act of the city; and it was liable for any damages' which might accrue to any person by reason of the careless and negligent manner in which the work was done. It was the duty of the city to have superintended and overlooked the work which it permitted to be done on its streets, and to have seen to it that the work was done in such a manner that no injury should come to any one passing along the street from any defect in the work. The question of notice, for these reasons, is not in this case.
*260The charge of the court, upon the whole, was fair and impartial, and contained a full and correct exposition of the law of the case; so the judgment of the court below is affirmed.
Judgment affirmed.